               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NELINDA CARDONA ALVAREZ (A#208-              CIVIL ACTION
503-114),
               Plaintiff,

          v.
                                             NO.   19-3155
SUSAN RAUFER, U.S. Citizenship
and Immigration Service, Newark
Asylum Office; KEVIN McALEENAN,
Secretary of the U.S.
Department of Homeland
Security; KEN CUCINELLI,
Director of U.S. Citizenship
and Immigration Service; and
WILLIAM BARR, Attorney General
of the United States,
               Defendants.


                                ORDER


AND NOW, this       11th         day of March, 2020, upon

consideration of Defendants’ Motion to Dismiss (Doc. No. 5) and

the Responses and Replies thereto, it is hereby ORDERED that

Defendants’ Motion is DENIED.




                                        BY THE COURT:



                                        s/ J. Curtis Joyner
                                        ____________________________
                                        J. CURTIS JOYNER, J.



                                 14
